Citation Nr: 1115928	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  04-42 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from December 1958 to October 1959.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision issued by the above Regional Office (RO) the Department of Veterans Affairs (VA).  The case was most recently remanded for additional development in July 2009; the case has now been returned to the Board for appellate review.

In October 2005, a Travel Board hearing was conducted at the RO before a Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The Veterans Law Judge who conducted the October 2005 Board hearing is no longer employed at the Board.  In February 2010, the Board sent a letter to the appellant to notify him of this and of his right to another Board hearing pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  In March 2010, the appellant responded and stated that he did not want to appear at a hearing; he asked that his case be considered on the evidence of record.  

In December 2010, the Board forwarded a November 2010 Medical Specialist's Opinion to the Veteran for his review and for any additional evidence or argument he would like to submit.  He has not replied.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.  The Board has observed that the record indicates the Veteran is (or was) in receipt of Social Security disability benefits for a long period of time, and unfortunately the records of the adjudication(s) granting those benefits are not in the file.

Where VA has actual notice that an appellant is receiving disability benefits from the Social Security Administration (SSA), the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  For the purpose of 38 U.S.C.A. § 5103A, relevant records are defined as those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  

Review of the evidence of record reveals that the appellant underwent a VA psychiatric examination in April 1976.  At that time, he stated that he was receiving Social Security disability.  A private mental health treatment note, dated in July 2001, indicates that the appellant had been in receipt of Social Security disability benefits for 25 years.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A review of the record reveals that VA has not attempted to obtain these federal records of which VA has actual notice.  As the record demonstrates that the appellant was in receipt of SSA benefits during the appeal period and earlier, the Board finds that a remand is required to obtain the outstanding SSA records.  Therefore, in order to fulfill the duty to assist, all of the appellant's SSA records should be obtained and associated with the claims file.

Therefore, to ensure full compliance with due process requirements and the development of all potentially relevant evidence as to all issues on appeal, this case is REMANDED to the AMC/RO for the following:

1.  Contact the Social Security Administration to obtain all the medical records associated with the Veteran's initial application for benefits, as well as any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any further decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

2.  To the extent the attempts to obtain these records are unsuccessful, the claims file should contain documentation of the attempts made; if the records are unavailable, there should be a finding to that effect.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

3.  After completing any additional notification and/or development action deemed warranted by the record, the AMC/RO should again review the record, including any newly acquired evidence, and re-adjudicate the issue on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including direct service connection, presumptive service connection, the presumption of soundness and the aggravation of pre-existing conditions.

4.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

